            Case 2:20-cv-04947-CDJ Document 1 Filed 10/06/20 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT FOR
                        THE EASTERN DISTRICT OF PENNSYLVANIA


MIRIAM WEALER                                                :
                                                             :
and                                                          :
                                                             :
CANDACE McCOY                                                :
                                                             :
                Plaintiffs                                   : CIVIL ACTION NO.:
                                                             :
       v.                                                    :
                                                             :
COMMUNITY YOUTH &                                            :
WOMEN’S ALLIANCE, INC.                                       :
                                                             : JURY TRIAL DEMANDED
and                                                          :
                                                             :
BOARD OF DIRECTORS OF COMMUNITY                              :
YOUTH & WOMEN’S ALLIANCE, INC.                               :
(Individually and/or Collectively)                           :
                                                             :
                Defendants                                   :


                                          COMPLAINT


       Plaintiffs, Miriam Wealer and Candace McCoy, by and through their undersigned

counsel, Gallagher Law Group, P.C., files this Complaint against defendant, Community Youth

and Women’s Alliance, Inc., along with its Board of Directors as configured on June 24, 2019

(individually and/or collectively), and in support thereof avers as follows:

I.     THE PARTIES

       1.       Ms. Wealer is an adult individual who was born on February 5, 1951, residing at

160 Cedar Knoll Road, Coatesville, PA 19320.

       2.       Ms. McCoy is an adult individual who was born on May 22, 1953, residing at 160

Cedar Knoll Road, Coatesville, PA 19320.
              Case 2:20-cv-04947-CDJ Document 1 Filed 10/06/20 Page 2 of 12




         3.       Community Youth and Women’s Alliance (“CYWA”) is upon information and

belief a business entity (a 501(c)(3) entity) organized, existing and licensed to do business in

Pennsylvania with its principle place of business at 423 Lincoln Highway, Coatesville, PA

19320.

         4.       Insofar as the Board of Directors defendants (collectively hereinafter “the Board”)

are concerned, plaintiffs are not certain they know the name of all such members who were

sitting on the Board as of June 2019, when the decision was made to terminate plaintiffs.

         5.       At this time, plaintiffs believe, and therefore aver, that the following were

members of the Board as of June 24, 2019:

         •     Reverend Sherry M. Deets (Secretary);

         •     Debbie Bookman (Secretary);

         •     Carmen Green (President);

         •     Mia Purnell (Board Member);

         •     Reverend Eric Mcadams (Board Member); and,

         •     Esther Brown (Board Member).

         6.       Plaintiffs reserve the right to amend the identification of any Board members

during the discovery process in this matter.

         7.       Plaintiffs believe, and therefore aver, that the members of the Board of Directors

aided and abetted in the decision to terminate plaintiffs because they collectively urged that such

terminations be undertaken following a meeting of the Board taking place on June 19, 2019.

II.      JURISDICTION

         8.       The Court has jurisdiction over this matter by its authority to hear cases arising

under the laws of the United States pursuant to 28 U.S.C. §1331, and the specific jurisdictional



                                                    2
            Case 2:20-cv-04947-CDJ Document 1 Filed 10/06/20 Page 3 of 12




provisions found within, inter alia, the Age Discrimination in Employment Act, 29 U.S.C. § 621,

et seq, (“ADEA”).

       9.       The Court has jurisdiction over the state law claim set forth herein, for age

discrimination in violation of Pennsylvania law, pursuant to 28 U.S.C. §1367(a), as such claim is

closely related to the claims in the action within the Court’s original jurisdiction.

       10.      On Monday December 23, 2019, plaintiffs filed timely Charges of age and

disability discrimination against CYWA and the Board, alleging violations of state and federal

law (“the Charges”).

       11.      The Charges were filed with the Equal Employment Opportunity Commission

(“EEOC”), and dual-filed with the Pennsylvania Human Relations Commission pursuant to the

Pennsylvania Human Relations Act, 43 P.S. §§ 951-963 (“PHRA”).

       12.      More than sixty (60) days has passed since the filing of the Charges and the filing

of this action; hence the plaintiffs’ age claims under federal and state law are ripe for

adjudication.

       13.      On June 9, 2020, EEOC issued Right to Sue letters to each of the plaintiffs, thus

providing them a right to file this timely action for disability discrimination under federal law.

III.   VENUE

       Venue is proper in the Eastern District of Pennsylvania pursuant to 28 U.S.C.S. §1391(b)

       because, inter alia, 1) defendants reside within the Eastern District of Pennsylvania, and

       2) the claims arose in the Eastern District of Pennsylvania.

IV.    BACKGROUND

       14.      Ms. Wealer began her employment at CYWA in or around 1988, and was

employed as its Executive Director when she was terminated without notice, stated reason or

cause on or about June 24, 2019 (at which time she was age 68+).

                                                  3
          Case 2:20-cv-04947-CDJ Document 1 Filed 10/06/20 Page 4 of 12




        15.    Ms. McCoy began her employment at CYWA in or around 1995, and was

employed as its Family Center Director when she was terminated without notice, stated reason or

cause on or about June 24, 2019 (at which time she was age 66+).

        16.       CYWA describes itself as follows:

        Purpose

        The CYWA draws into membership, men, women and girls of diverse background and
        faiths, that together they may gain personal responsibility, dignity and self-esteem to help
        eliminate poverty and improve the quality of life in our community.

        History

        Founded in the late 1800's by a group of visionary women led by Anna Elizabeth Harlan,
        the Coatesville YWCA embodied a pioneering spirit that fostered risk taking and
        engendered bold initiatives to help women.

        Goals
        -Eliminate racism and poverty.
        -Provide adequate housing for low- & mid-income families.
        -Eliminate barriers to healthy family life.
        -Promote life-long recovery from addictions

        17.    The plaintiffs were known by defendants to have lived together for some time.

        18.    The plaintiffs were known by defendants to share a close personal relationship

which consisted of, inter alia, collaborating to raise adopted and/or foster children, for some

time.

        19.    In or around the end of 2018, plaintiff Miriam Wealer, who at that point had been

employed by defendants for roughly 30 years, underwent surgery.

        20.    This resulted in complications that caused plaintiff to take a medical leave from

work that commenced in February 2019.

        21.    The aforesaid medical complications and leave from work prevented plaintiff

from returning to work on a full-time regular basis to until in or around late April 2019.



                                                 4
          Case 2:20-cv-04947-CDJ Document 1 Filed 10/06/20 Page 5 of 12




        22.     Defendants were at all times aware of plaintiff Wealer’s medical events and

absences resulting therefrom.

        23.     From time to time during the plaintiff’s medical leave of absence, plaintiff

McCoy took leave from work to care for Ms. Wealer.

        24.     Defendants were at all times aware that Ms. McCoy had taken time off of work to

care for Ms. Wealer during the time period in question.

        25.     At no time prior to their terminations were plaintiffs ever warned by defendants

about deficiencies or problems with their work performance of fulfillment of their duties.

        26.     At no time prior to their terminations were plaintiff ever advised by defendants

that there were concerns about deficiencies or problems with their work performance of

fulfillment of their duties.

        27.     Although defendants utilized a progressive disciplinary policy requiring

“supervisory suggestions,” three (3) of which were required prior to termination, that procedure

was not utilized where either plaintiff was concerned.

        28.     At no time prior to their terminations were plaintiff ever informed by defendants

that defendants were considering disciplinary action against them.

        29.     At no time prior to their terminations were plaintiff ever informed by defendants

that defendants were considering termination of their employment.

        30.     Both plaintiffs were fired on the same day, June 24, 2019.

        31.     Plaintiffs’ terminations were carried out separately on June 24, 2019.

        32.     Present at each termination meeting were the plaintiff in question, Sherry Deets,

Jerry McAdams and counsel for the defendants.

        33.     Neither plaintiff was told anything concerning the reason(s) or alleged reason(s)

for their terminations on June 24, 2019.

                                                 5
           Case 2:20-cv-04947-CDJ Document 1 Filed 10/06/20 Page 6 of 12




         34.   Rather, the terminations were announced as fait accomplis without any stated

cause.

         35.   At all material times, plaintiff Miriam Wealer had a disability as that term is

defined pursuant to Americans With Disabilities Act of 1990.

         36.   Ms. Wealer’s 2019 medical leave and/or medically-related absences was/were a

“reasonable accommodation,” as that term is defined by the ADA.

         37.   At all times material hereto, Miriam Wealer was disabled, as that term is defined

pursuant to the ADA, or was regarded as disabled by defendants.

         38.   Upon her return to full-time duties, Ms. Wealer was able to perform her job duties

with or without a reasonable accommodation.

         39.    Subsequent to their termination, plaintiffs’ job duties have been fulfilled by

persons who are significantly younger than they are (i.e. more than 5 years younger than they

were at the time of their terminations).

         40.   Subsequent to their terminations, plaintiffs’ job duties have been fulfilled by

persons who are not regarded as disabled by defendants and/or persons who do not reside with a

person whose medical condition requires them to seek reasonable accommodations in the form

of leave from work pursuant to the ADA.

         41.   Plaintiff Miriam Wealer believes, and therefore avers, that she was fired in

retaliation for exercising her rights under the ADA by taking medical leaves due to her medical

condition(s)/circumstances.

         42.    Plaintiff Candace McCoy believes, and therefore avers, that she was fired in

retaliation for exercising her rights under the ADA by taking time off from work to care for Ms.

Wealer, with whom she resided.




                                                 6
          Case 2:20-cv-04947-CDJ Document 1 Filed 10/06/20 Page 7 of 12




       43.     Plaintiff Miriam Wealer believes, and therefore avers, that she was fired because

defendants regarded her as having a disability that precluded her from performing her job duties

with or without a reasonable accommodation.

       44.     Plaintiff Candace McCoy believes, and therefore avers, that she was fired because

of her close personal relationship, affiliation with and/or co-habitation with Miriam Wealer,

whom defendants regarded as disabled and unable to do her job with or without a reasonable

accommodation.

       45.     Alternatively and/or additionally, CYWA’s decision to terminate plaintiffs’

employment was the result of unlawful mixed motivations, i.e. motivated by one or more

unlawful factor(s), including but perhaps not limited to disapproval of plaintiffs’ exercise of their

rights to reasonable accommodations and/or the perception that Ms. Wealer was unable to

perform her duties due to her actual or perceived disability(ies).

       46.     Plaintiffs allege further and/or alternatively that they were fired because of their

age.

       47.     CYWA’s decision to terminate plaintiffs was made with malice aforethought, and

reckless disregard for plaintiffs’ well-being.

       48.     As a result of their terminations, each of the plaintiffs suffered, and continue to

suffer, a wide array of harm including, but not limited to, loss of income and benefits, along with

the loss of the great pleasure of their careers, humiliation, embarrassment, loss of purpose, loss

of reputation and loss of life’s pleasures, which damages continue at present and which may

continue to do so in the foreseeable future.




                                                 7
          Case 2:20-cv-04947-CDJ Document 1 Filed 10/06/20 Page 8 of 12




                                      COUNT I
                       PLAINTIFFS v. ALL DEFENDANTS
               Age Discrimination Pursuant to the Age Discrimination Employment Act,
                29 U.S.C. A. §§ 621, et seq. (“ADEA”) and Pennsylvania Human Relations Act,
                                  43 P.S. §§ 951-963 (“PHRA”)

        49.     Plaintiffs hereby incorporate all other paragraphs in this Complaint as though

fully set forth at length herein.

        50.     Plaintiffs were terminated without explanation, legal justification and/or cause.

        51.     Plaintiffs were more than 40 years of age at the time of their terminations, and thus fell

within the protected class of persons under the ADEA and PHRA.

        52.     During the relevant time periods preceding and following their terminations, plaintiffs’

job duties and responsibilities were assumed and fulfilled by various persons, all of whom were at least

5 years younger than plaintiff.

        53.     Plaintiffs believe, and therefore aver, that they were fired without cause because of their

age.

        54.     Alternatively, CYWA’s decision to terminate plaintiff’s employment was

motivated by one or more unlawful factor(s), including but perhaps not limited to disapproval of

plaintiff’s age, Ms. Wealer’s history of actual or perceived disability and need for reasonable

accommodation, their history of seeking reasonable accommodations and/or taking medical

leave due to disability and their close personal relationship with one another.

        55.     Plaintiffs believe, and therefore aver, that the members of the defendant Board

individually and collectively aided, abetted, incited, compelled and/or coerced CYWA’s decision

to terminate plaintiffs based upon unlawful criteria, as set forth above, by acting in complicity

with one or more CYWA employees to fabricate bases for termination following a Board

meeting taking place on June 19, and by thereafter mandating, encouraging and/or compelling




                                                  8
          Case 2:20-cv-04947-CDJ Document 1 Filed 10/06/20 Page 9 of 12




the plaintiffs’ terminations by CYWA based upon fabricated, illegitimate and unlawful criteria,

and without lawful bases.

        56.      Defendants’ discriminatory philosophies, practices, policies, and conduct were willful

and wanton, and otherwise intentional, and violated the ADEA and the PHRA.

        57.     All of the aforesaid acts were done with malice and reckless disregard of federal

civil rights laws.

        58.     As a result of their terminations, plaintiffs sustained a loss of income and benefits, which

continues to this day and will continue into the foreseeable future, along with the great pleasure of their

career, humiliation, embarrassment, loss of purpose, loss of reputation and loss of life’s pleasures, which

damages continue at present and which may continue to do so in the foreseeable future.

       WHEREFORE, plaintiff, Miriam Wealer and Candace McCoy, respectfully request that

this Honorable Court enter judgment on their behalf, and against defendants, Community Youth

and Women’s Alliance, Inc. and the Board of Directors of Community Youth and Women’s

Alliance, Inc. (individually and collectively), in an amount sufficient to compensate them for

their losses, along with attorneys’ fees, costs, liquidated damages and such other relief as Your

Honorable Court deems just and appropriate.

                                         COUNT II
       PLAINTIFFS V. COMMUNITY YOUTH AND WOMEN’S ALLIANCE, INC.
            Disability Discrimination Pursuant to the Americans With Disabilities Act,
                            42 U.S.C. A. §§ 12101, et seq. (“ADA”)

        59.     Plaintiff hereby incorporates by reference all other paragraphs of their Complaint as

though more fully set forth at length herein.

        60.     Plaintiffs were terminated without cause.




                                                  9
         Case 2:20-cv-04947-CDJ Document 1 Filed 10/06/20 Page 10 of 12




       61.     At all times material hereto, plaintiff, Miriam Wealer, suffered from a disability, as

defined by the ADA at the time of her termination, and thus fell within the protected class of persons

under the ADA.

       62.     Additionally and/or alternatively, at all times material hereto, plaintiff, Miriam Wealer,

was regarded as disabled, as defined by the ADA at the time of her termination, and thus fell within the

protected class of persons under the ADA.

       63.     Notwithstanding the foregoing, Ms. Wealer was at relevant times able to perform her job

duties with or without a reasonable accommodation.

       64.     Defendant terminated plaintiff Miriam Wealer in retaliation for her exercising her rights

under ADA.

       65.      Defendant terminated plaintiff Miriam Wealer because she had a disability as defined by

ADA.

       66.     Defendant terminated plaintiff Miriam Wealer because it perceived that she had a

disability that made her unable to perform her essential, day-to-day job duties.

       67.     During the relevant time periods preceding and following her termination, Ms. Wealer’s

job duties and responsibilities were assumed and fulfilled by various persons, none of whom were

disabled or regarded as disabled by defendant.

       68.     Plaintiff Miriam Wealer believes, and therefore avers, that she was fired without stated or

actual cause because of her disability and/or because CYWA perceived that she was unable to perform

her job with or without a reasonable accommodation.

       69.     Alternatively, CYWA’s decision to terminate plaintiff Miriam Wealer’s

employment was motivated by one or more unlawful factor(s), including but perhaps not limited

to disapproval of plaintiff’s age and her history of seeking reasonable accommodations in the

form of medical leave.

                                                 10
         Case 2:20-cv-04947-CDJ Document 1 Filed 10/06/20 Page 11 of 12




       70.     At all times material hereto, plaintiff Candace McCoy was known by defendant to

enjoy a close personal relationship with Miriam Wealer, and to cohabitate with Miriam Wealer.

       71.     Plaintiff McCoy from time to time took leave from work during 2019 to care for

Ms. Wealer due to the latter’s medical condition and complications.

       72.     Defendant was at all times aware that Ms. McCoy had taken time off of work to

care for Ms. Wealer during the time period in question.

       73.     Plaintiff Candace McCoy believes, and therefore avers, that she was fired in

retaliation for exercising her rights under the ADA by taking time off from work to care for Ms.

Wealer, with whom she resided.

       74.     Plaintiff McCoy was fired on the same day as Ms. Wealer, without explanation,

legal justification and/or good cause.

       75.     During the relevant time periods preceding and following her termination, Ms.

McCoy’s job duties and responsibilities were assumed and fulfilled by various persons, none of

whom were disabled or regarded as disabled by defendant.

       76.     Plaintiff Candace McCoy believes, and therefore avers, that she was fired because

of her close personal relationship, affiliation with and/or co-habitation with Miriam Wealer,

whom defendants regarded as disabled and unable to do her job with or without a reasonable

accommodation.

       77.     Alternatively and/or additionally, CYWA’s decision to terminate plaintiffs’

employment was the result of unlawful mixed motivations, i.e. motivated by one or more

unlawful factor(s), including but perhaps not limited to disapproval of plaintiffs’ exercise of their

rights to reasonable accommodations and/or the perception that Ms. Wealer was unable to

perform her duties due to her actual or perceived disability(ies).




                                                 11
         Case 2:20-cv-04947-CDJ Document 1 Filed 10/06/20 Page 12 of 12




       78.     Defendant’s discriminatory philosophies, practices, policies, and conduct were

willful and wanton, and otherwise intentional, and violated the Americans With Disabilities Act,

42 U.S.C. A. §§ 12101, et seq.

       79.     All of the aforesaid acts were done with malice and reckless disregard of federal civil

rights laws.

       80.     As a result of their terminations, plaintiffs sustained a loss of income and benefits, which

continues to this day and will continue into the foreseeable future, along with the great pleasure of their

career, humiliation, embarrassment, loss of purpose, loss of reputation and loss of life’s pleasures, which

damages continue at present and which may continue to do so in the foreseeable future.

       WHEREFORE, plaintiff, Miriam Wealer and Candace McCoy, respectfully requests

that this Honorable Court enter judgment on their behalf, and against defendant, Community

Youth and Women’s Alliance, Inc., in an amount sufficient to compensate them for their losses,

along with attorneys’ fees, costs, liquidated damages and such other relief as Your Honorable

Court deems just and appropriate.



Date: 10/06/20                                GALLAGHER LAW GROUP, P.C.



                                      BY:     /s/ JOHN A. GALLAGHER
                                              John A. Gallagher, Esquire
                                              Attorney I.D. No. 61914
                                              5 Great Valley Parkway, Ste. 210
                                              Malvern, PA 19355
                                              (610) 647-5027
                                              (610) 647-5024
                                              jag@johnagallagher.com




                                                 12
